Appeal from a judgment of the Supreme Court, Rensselaer County, entered in favor of the plaintiff after a trial before the court without a jury. The parties own adjoining properties on Franklin Place in the city of Troy. Defendants built a concrete wall in and along the rear of their premises which excluded light and air from bathrooms in the rear of plaintiff’s premises. The court below adjudged that such wall was an encroachment upon plaintiff’s property, and also in violation of section 3 of the Real Property Law, and directed summary removal of the same. The evidence sustains the judgment. The trial court’s conduct in viewing the premises without the consent of or in the presence of counsel was improper but not prejudicial under the circumstances. Judgment affirmed, with costs. All concur, except Hill, P. J., who dissents.